Heisel, J.
Section 3026, Code 1915, provides that after the expiration of one year from the entry of the decree nisi such decree shall become absolute, unless otherwise ordered by the court before the expiration of said year.
The decree nisi in this case having been granted on September 15, 1919, and the court not having otherwise ordered, said decree became absolute on the 15th day of September, 1920.
The decree being final and absolute^ such final decree will be entered either upon the application of the plaintiff as provided by the statute, or upon the application of any other interested party.
Let the final decree be entered.